UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: December 27, 2007 (Date of earliest event reported) TIDELANDS OIL & GAS CORPORATION (Exact Name of Registrant as Specified in Charter) Nevada 0-29613 66-0549380 (State of Other Jurisdiction Incorporation) (Commission File No.) (IRS Employer Identification No.) 1862 West Bitters Rd. San Antonio, TX 78248 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number:(210) 764 - 8642 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CAR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CAR 240.13e-4(c)) Item 8.01. Other Events On December 27, 2007, Registrant issued a press release announcing the death of Julio Bastarrachea, Vice President - Mexico of Tidelands Oil & Gas Corporation. The full text of this press release is included as exhibit 99.1 and incorporated by reference in this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits (c) Exhibits Exhibit No.Description of Exhibit 99.1 Press release of Tidelands Oil & Gas Corporation dated December 27, 2007 announcing the death of Julio Bastarrachea, Vice President - Mexico of Tidelands Oil & Gas Corporation. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Tidelands Oil & Gas Corporation Date: December 27, 2007 By: /s/James B. Smith James B. Smith President and CEO
